     Case 3:20-cv-01464-BEN-BLM Document 79 Filed 07/21/21 PageID.1588 Page 1 of 4



1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                  SOUTHERN DISTRICT OF CALIFORNIA

9
                                                             Case No.: 20cv1464-BEN(BLM)
10    PACIFIC SURF DESIGNS, INC.,

11                                          Plaintiff,       ORDER DENYING MOTION TO LIFT
                                                             STAY OF DISCOVERY
12    v.
                                                             [ECF NO. 74]
13    WHITEWATER WEST INDUSTRIES, LTD., et
      al.,
14
                                        Defendants.
15

16          Currently before the Court is Plaintiff’s July 12, 2021 Motion to Lift Stay of Discovery [ECF

17    No. 74-1 (“Mot.”)] and Defendants’ July 19, 2021 opposition to the motion [ECF No. 78

18    (“Oppo.”)]. For the reasons set forth below, Plaintiff’s request to lift the stay of discovery is

19    DENIED.

20                                       PLAINTIFF’S POSITION

21          Plaintiff “seeks an order lifting the discovery stay imposed on November 19, 2020 (ECF

22    No. 40).” ECF No. 74 at 2. Plaintiff argues that there is no good cause to continue the stay

23    because the Court has already rejected Defendants’ attempts to dismiss Plaintiff’s antitrust

24    claims which are identical to the claims in the Second Amended Complaint and, therefore, the

25    pending motions to dismiss will not dispose of the entire case. Mot. at 4. Plaintiff also argues

26    that since its antitrust and RICO claims stem from the same set of facts, the scope of discovery

27    will not be simplified even if Defendants are successful in having the RICO claims dismissed and

28    that a blanket stay of discovery is not appropriate since Plaintiff’s antitrust claims remain. Id.

                                                         1
                                                                                       20cv1464-BEN(BLM)
     Case 3:20-cv-01464-BEN-BLM Document 79 Filed 07/21/21 PageID.1589 Page 2 of 4



1     at 5. Finally, Plaintiff argues that continuing the stay will “burden the parties as well as this

2     Court.” Id.

3                                          DEFENDANTS’ POSITION

4            Defendants contend that lifting the discovery stay is futile under the Local Rules since

5     they have not answered Plaintiff’s complaint. Oppo. at 2, 6. Defendants also contend that since

6     their motions could dispose of the case or critical aspects of the case impacting discovery,

7     opening discovery is not appropriate. Id. at 2, 9-10. Defendants note that opening discovery

8     at this juncture would be wasteful and burdensome given that it is unclear which parties and

9     claims will remain after Judge Benitez decides the pending motions. Id. at 2. Defendants further
10    contend that the factors the Court considered when it imposed the stay of discovery have not

11    changed. Id. at 11. Specifically, Plaintiff will not be unduly prejudiced by a continued stay,

12    opening discovery at this point would unnecessarily burden Defendants, and a continued stay

13    will not unreasonably delay the case as the pending motions to dismiss are fully briefed and

14    under submission. Id.

15                                             LEGAL STANDARD

16           The Federal Rules of Civil Procedure do not automatically stay discovery when a

17    potentially dispositive motion is pending. Ocean Garden Products Incorporated v. Blessings Inc.,

18    2020 WL 4284383, at *3 (D. Ariz., July 27, 2020) (“[d]iscovery stays are not automatic.”)

19    (quoting Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., 2018 WL 1569811, at *1 (N.D. Cal.

20    Feb. 16, 2018)). A motion to stay discovery must be supported by “good cause” and a “strong

21    showing.” See Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). When deciding

22    whether to grant a stay of discovery, the court must consider the objectives of Fed. R. Civ. P. 1

23    to ensure a “just, speedy, and inexpensive determination of every action.” Tradebay, LLC v.

24    eBay, Inc., 278 F.R.D. 597, 602-603 (D. Nev. 2011). District courts have “wide discretion in

25    controlling discovery.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988); see also

26    Cellwitch, Inc. v. Tile, Inc., 2019 WL 5394848, at *1 (N.D. Cal., Oct. 22, 2019) (“The Court has

27    discretion to stay discovery pending the resolution of dispositive motions, including motions to

28    dismiss”).

                                                     2
                                                                                     20cv1464-BEN(BLM)
     Case 3:20-cv-01464-BEN-BLM Document 79 Filed 07/21/21 PageID.1590 Page 3 of 4



1            The Ninth Circuit has not established a clear standard for deciding whether to stay

2     discovery when a potentially dispositive motion is pending but many federal district courts in

3     California have utilized a two-part test. Mlejnecky v. Olympus Imaging Am., Inc., 2011 WL

4     489743, at *6 (E.D. Cal. Feb. 7, 2011). “First, the pending motion must be potentially dispositive

5     of the entire case, or at least dispositive on the issue at which discovery is aimed. Second, the

6     court must determine whether the pending, potentially dispositive motion can be decided absent

7     additional discovery.” Id. at *4. If either part of the test is not met, discovery should proceed.

8     Id. This two-factor test “requires the court to take a ‘preliminary peek’ at the merits of the

9     pending, potentially dispositive motion to determine whether a stay is granted.” 1 Cellwitch, Inc.,
10    2019 WL 5394848, at *1 (citing Tradebay, 278 F.R.D. at 602).

11                                             DISCUSSION

12           Plaintiff’s motion is DENIED. First, as Defendants note, and as the Court stated in its

13    previous order, the continued stay of discovery “will not unreasonably delay this matter and is

14    in accordance with the standard progression of cases in this district.” ECF No. 40 at 6. Because

15    Defendants have yet to answer Plaintiff’s complaint, the Court has not held an Early Neutral

16    Evaluation Conference ("ENE"), held a Case Management Conference ("CMC") following an ENE,

17    opened discovery, or issued a Scheduling Order. See Civ.LR 16.1(c)-(d). Continuing the stay

18    of discovery “enables the Court to follow the Local Rules, facilitates potential settlement of the

19    case and meaningful discussion of case management issues, and permits the determination of

20    the proper scope of discovery.” ECF No. 40 at 6.

21           Second, the pending motions to dismiss are potentially dispositive of the entire case and

22    of all claims against Defendant Chutter. Even if the motions are not completely dispositive, the

23    resolution of the motions will impact the number of defendants and legal theories at issue which

24

25

26
      1 The “preliminary peek” is not intended to prejudge the outcome of the motion. See Tradebay,
      278 F.R.D. at 603 (“as the court in Mlejnecky recognized, taking a “preliminary peek” and
27    evaluating a pending dispositive motion puts a magistrate judge in an awkward position. The
      district judge will decide the dispositive motion and may have a different view of the merits of
28    the underlying motion.”).

                                                      3
                                                                                       20cv1464-BEN(BLM)
     Case 3:20-cv-01464-BEN-BLM Document 79 Filed 07/21/21 PageID.1591 Page 4 of 4



1     will in turn impact the scope of discovery.     The Court finds that opening discovery as to only

2     one claim or certain Defendants would not be an efficient way to litigate the case and would

3     likely result in significant litigation over the scope of the discovery and repetitive discovery if the

4     remaining parties and/or claims are subsequently added to the case.

5            Third, given that the pending motions have been fully briefed and taken under

6     submission, they can be decided without additional discovery. ECF No. 77.

7            Finally, continuing the stay will not unduly prejudice Plaintiff as it is likely to be short

8     given that the motions are already fully briefed and under submission. Id. Conversely, allowing

9     discovery to begin will potentially harm Defendants and third parties by prematurely requiring
10    them to engage in the discovery process.
11           IT IS SO ORDERED.

12     Dated: 7/21/2021

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                                                                                          20cv1464-BEN(BLM)
